r/\/)

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

Criminal Action No. O5~427 (GK)

FILED
APR152o1o

C|erk. U.S. District & Bankruptcy
Courts for the District of Co|umb|a

V.

DONALD BOONE,

Defendant.

\r€z`z\/\.r`r`z`/

ORDER
Defendant Donald Boone is charged in an indictment with two

counts of Unlawful Distribution of 5 Grams or More of Cocaine Base,
in violation of 21 U.S.C. §§ 84l(a)(l) and 84l(b)(l)(B)(iii). This
matter is presently before the Court on Defendant’s Motion to
Dismiss Indictment Because Defendant Has Been Denied His Right to
a Speedy Trial [Dkt. No. 7]. Upon consideration of the Motion,
Opposition, Reply, and the entire record herein, and for the
reasons set forth in the accompanying Memorandum Opinion, it is
hereby

ORDERED, that Defendant Boone's Motion to Dismiss Indictment
is granted; and it is hereby

ORDERED, that a status conference will be held in this case on

April 23, 2010 at 10:00 a.m.

Gladys Kessler

April 15, 2010 \
United States District Judge

Copies to: Attorneys of Record via ECF

/S/